EXHIBIT 10.3

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

dated as of July 17, 2017

 

among

 

1847 WOOD, INC.

 

WOOD AIR CONDITIONING, INC.

 

AND

 

TO THE TOP, INC.

 



1




 

TABLE OF CONTENTS

 



Page



ARTICLE I DEFINITIONS



3



1.1

Certain Definitions.



3



ARTICLE II PURCHASE AND SALE OF THE SHARES



7



2.1

Purchase and Sale of the Shares.



7



2.2

Adjustments to Purchase Price.



7



2.3

Closing.



9



2.4

Transactions to be Effected at the Closing.



9



ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER



9



3.1

Authority and Enforceability.



10



3.2

Noncontravention.



10



3.3

The Shares.



10



3.4

Brokers’ Fees.



11



ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY



11



4.1

Organization, Qualification and Corporate Power; Authority and Enforceability.



11



4.2

Subsidiaries.



11



4.3

Capitalization.



12



4.4

Noncontravention.



12



4.5

Financial Statements.



13



4.6

Taxes.



13



4.7

Compliance with Laws and Orders; Permits.



13



4.9

Tangible Personal Assets.



14



4.10

Real Property.



14



4.11

Intellectual Property.



14



4.12

Absence of Certain Changes or Events.



16



4.13

Contracts.



17



4.14

Litigation.



17



4.15

Employee Benefits.



17



4.16

Labor and Employment Matters.



18



4.17

Environmental.



18



4.18

Insurance.



18



4.19

Brokers’ Fees.



18



4.20

Certain Business Relationships with the Company.



18



4.21

Disclosure.



18



ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER



18



5.1

Organization.



18



5.2

Authorization.



19



5.3

Noncontravention.



19



 



   

   



 



ARTICLE VI COVENANTS



19

 

6.1

Consents.



19



6.2

Operation of the Company’s Business.



20



6.3

Access.



21



6.4

Transfer of Cash and Cash Equivalents.



21



6.5

Notice of Developments.



21



6.6

No Solicitation.



21



6.7

Taking of Necessary Action; Further Action.



22



6.8

Covenant not to Compete.



22



6.9

Financial Information.



22



6.10

Management Fee.



22



6.11

Disclosure Schedule.



23



6.12

Confidentiality.



24



6.13

Personal Guarantees.



24



ARTICLE VII CONDITIONS TO OBLIGATIONS TO CLOSE



24



7.1

Conditions to Obligation of the Buyer.



24



7.2

Conditions to Obligation of the Seller.



26



ARTICLE VIII TERMINATION; AMENDMENT; WAIVER



27



8.1

Termination of Agreement.



27



8.2

Effect of Termination.



28



8.3

Amendments.



28



8.4

Waiver.



28



ARTICLE IX INDEMNIFICATION



28



9.1

Survival.



28



9.2

Indemnification by Seller.



29



9.3

Indemnification by Buyer.



29



9.4

Indemnification Procedure.



29



9.5

Failure to Give Timely Notice.



30



9.6

Limited on Indemnification Obligation.



30



9.7

Payments.



31



9.8

Burden and Benefit; Assignment.



31



9.9

Exclusive Remedy.



32



9.10

Non-Reliance on Extra-Contractual Representations.



32



9.11

No Recourse Against Nonparty Affiliates.



33



ARTICLE X TAX MATTERS



33



ARTICLE XI



37



11.1

Press Releases and Public Announcement.



37



11.2

No Third-Party Beneficiaries.



37



11.3

Entire Agreement.



37



11.4

Succession and Assignment.



37



11.5

Construction.



37



11.6

Notices.



38



11.7

Governing Law.



39



11.8

Consent to Jurisdiction and Service of Process.



39



11.9

Headings.



39



11.10

Severability.



40



11.11

Expenses.



40



11.12

Incorporation of Exhibits and Schedules.



40



11.13

Limited Recourse.



40



11.14

Specific Performance.



40



11.15

Counterparts.



40



11.16

Director and Officer Liability and Indemnification.



40



11.17

Privilege, Work Product and Conflict Waiver.



41



11.18

Amendment of Tax Returns.



41



 



2




 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of July 17, 2017 (the “Agreement”), among
1847 Wood, Inc., a Delaware corporation (the “Buyer”), Wood Air Conditioning,
Inc., a Texas corporation (the “Company”), and To The Top, Inc., a Texas
corporation (the “Seller”).

 

RECITALS

 

The Seller is the record and beneficial owner of 10,000 shares (the “Shares”) of
common stock, $1.00 par value per share, of the Company (the “Common Stock”),
which shares represent 100% of the issued and outstanding shares of Common
Stock. The Seller desires to sell all of the Shares to the Buyer, and the Buyer
desires to purchase all of the Shares from the Seller, upon the terms and
subject to the conditions set forth in this Agreement (such sale and purchase of
the Shares, the “Acquisition”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Certain Definitions.

 

(a) When used in this Agreement, the following terms will have the meanings
assigned to them in this Section 1.1(a):

 

“Action” means any claim, action, suit, inquiry, hearing, proceeding or other
investigation.

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such Person. For purposes of this definition,
“Control” (including the terms “Controlled by” and “under common Control with”)
means possession of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of stock, as trustee or
executor, by Contract or otherwise.

 

“Benefit Plan” means any “employee benefit plan” as defined in ERISA Section
3(3), including any (a) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (b) qualified defined contribution retirement plan or arrangement
which is an Employee Pension Benefit Plan, (c) qualified defined benefit
retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)), (d)
Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (e) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company award, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA, under which any present or
former employee of the Company has any present or future right to benefits
sponsored or maintained by the Company or any ERISA Affiliate.

 



  3

   



 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, NY are authorized or required by Law to close.

 

“Closing Working Capital” means the difference, as of the Closing Date, between
(a) the sum of cash, the accounts receivable, inventory, work in process and
other prepaid expenses and other current assets of the Company, as reflected on
the Closing Date Balance Sheet, less (b) the accounts payable, customer
deposits, sales taxes payable, and other current liabilities of the Company as
reflected on the Closing Date Balance Sheet, in each case, determined in
accordance with GAAP.

 

“Disclosure Schedule” means the disclosure schedule referred to in this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any written agreement, contract, commitment, arrangement or
understanding.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person who is, or at any time was, a member of a
“controlled group of corporations” within the meaning of Section 414(b) or (c)
of the Code and, for the purpose of Section 302 of ERISA and/or Section 412,
4971, 4977, 4980D, 4980E and/or each “applicable section” under Section
414(f)(2) of the Code, within the meaning of Section 412(n)(6) of the Code that
includes, or at any time included, the Company or any Affiliate thereof, or any
predecessor of any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state or local government or foreign, international,
multinational or other government, including any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof.

 

“Independent Accounting Firm” means any nationally recognized independent
registered public accounting firm which has not represented the Company or the
Seller or any of their Affiliates for the past five years as will be agreed by
the Company and the Buyer in writing.

 

“IRS” means the Internal Revenue Service.

 



  4

   



 

“Knowledge of the Seller” or any similar phrase means the actual knowledge of
the Seller, in each case without obligation of inquiry.

 

“Law” means any statute, law, ordinance, rule, regulation of any Governmental
Entity.

 

“Liability” means all indebtedness, obligations and other liabilities and
contingencies of a Person, whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, hypothecation or other encumbrance in respect of such
property or asset.

 

“Material Adverse Effect” means any material adverse effect on the assets,
properties, condition (financial or otherwise), operations of the Company and
any of its Subsidiaries, taken as a whole.

 

“Minimum Working Capital” is equal to $500,000.

 

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

 

“Permit” means any authorization, approval, consent, certificate, license,
permit or franchise of or from any Governmental Entity of competent jurisdiction
or pursuant to any Law.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

 

“Preliminary Working Capital” means the difference, as of the date of the
Preliminary Balance Sheet (as defined in Section 2.2(a)(i) below), between (a)
the sum of cash, the accounts receivable, inventory, work in process and other
prepaid expenses and other current assets of the Company, as reflected on the
Preliminary Balance Sheet, less (b) the accounts payable, customer deposits,
sales taxes payable, and other current liabilities of the Company as reflected
on the Preliminary Balance Sheet, in each case, determined in accordance with
GAAP.

 

“Representatives” means, with respect to any Person, the respective directors,
officers, employees, counsel, accountants and other representatives of such
Person.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Subsidiary), owns, directly or indirectly,
more than 50% of the stock or other equity interests, the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of a non-corporate Person.

 



  5

   



 

“Taxes” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duty, capital stock, severance, stamp,
payroll, sales, transfer, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy and other taxes, duties
or assessments of any nature whatsoever.

 

“Taxing Authority” means any Governmental Entity having or purporting to
exercise jurisdiction with respect to any Tax.

 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Transaction Proposal” means any unsolicited written bona fide proposal made by
a third party relating to (i) any direct or indirect acquisition or purchase of
all or substantially all assets of the Company, (ii) any direct or indirect
acquisition or purchase of a majority of the combined voting power of the
Shares, or (iii) any merger, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company in which the other party thereto or its stockholders will own 51% or
more of the combined voting power of the parent entity resulting from any such
transaction.

 

“Transfer Taxes” means sales, use, transfer, recording, documentary, stamp,
registration and stock transfer Taxes and any similar Taxes.

 

“$” means United States dollars.

 

(b) For purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires: (i) the meaning assigned to
each term defined herein will be equally applicable to both the singular and the
plural forms of such term and vice versa, and words denoting any gender will
include all genders as the context requires; (ii) where a word or phrase is
defined herein, each of its other grammatical forms will have a corresponding
meaning; (iii) the terms “hereof”, “herein”, “hereunder”, “hereby” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement; (iv) when a reference is made in this Agreement to
an Article, Section, paragraph, Exhibit or Schedule without reference to a
document, such reference is to an Article, Section, paragraph, Exhibit or
Schedule to this Agreement; (v) a reference to a subsection without further
reference to a Section is a reference to such subsection as contained in the
same Section in which the reference appears, and this rule will also apply to
paragraphs and other subdivisions; (vi) the word “include”, “includes” or
“including” when used in this Agreement will be deemed to include the words
“without limitation”, unless otherwise specified; (vii) a reference to any party
to this Agreement or any other agreement or document will include such party’s
predecessors, successors and permitted assigns; (viii) a reference to any Law
means such Law as amended, modified, codified, replaced or reenacted as of the
date hereof, and all rules and regulations promulgated thereunder as of the date
hereof; and (ix) all accounting terms used and not defined herein have the
respective meanings given to them under GAAP.

 



  6

   



 

ARTICLE II

PURCHASE AND SALE OF THE SHARES

 

2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing the Seller will sell,
transfer and deliver, and the Buyer will purchase from the Seller, all of the
Shares or an aggregate purchase price of Six Million Five Hundred Thirty Two
Thousand One Hundred Forty Dollars ($6,532,140), consisting of the Cash Portion
and the Buyer Note (each as defined below) (the “Purchase Price”), payable as
described below.

 

(a) The cash portion of the Purchase Price shall be Five Million Two Hundred
Fifty Thousand Dollars ($5,250,000) payable by the Buyer at the Closing via wire
transfer through the delivery to the Seller of cash in immediately available
funds (the “Cash Portion”).

 

(b) At the Closing, the Buyer will issue to the Seller an 8% subordinated
promissory note in the aggregate principal amount of One Million Two Hundred
Eighty Two Thousand One Hundred Forty Dollars ($1,282,140) in the form to be
mutually agreed upon by the parties (the “Buyer Note”). Accrued interest will be
paid quarterly under the Buyer Note and all outstanding interest and principal
shall be due and payable on the third (3rd) anniversary of the Buyer Note. The
Buyer Note shall be secured by a subordinated security interest in all of the
Company’s assets pursuant to the Security Agreement in the form to be mutually
agreed upon by the parties (the “Security Agreement”).

 

2.2 Adjustments to Purchase Price.

 

(a) Working Capital Adjustment.

 

(i) At the Closing, the Seller shall deliver to the Buyer an unaudited balance
sheet of the Company (the “Preliminary Balance Sheet”) as of the Closing Date
together with a certificate of the Seller stating that the Preliminary Balance
Sheet was prepared in accordance with GAAP so as to present fairly in all
material respects the financial condition of Company as of such date.

 

(ii) As soon as practicable following the Closing Date (but not later than sixty
(60) days after the Closing Date), the Buyer shall cause its auditor to prepare
and deliver to the Seller an audited balance sheet of the Company (the “Closing
Date Balance Sheet”) as of the Closing Date. The Closing Date Balance Sheet
shall be prepared in accordance with GAAP in a manner consistent with the
Preliminary Balance Sheet so as to present fairly in all material respects the
financial condition of the Company.

 

(iii) If the Closing Working Capital exceeds the Preliminary Working Capital,
then the Buyer (or, at the Buyer’s direction, the Company) shall pay promptly
(and, in any event, within seven (7) days) to the Seller via wire transfer an
amount in cash that is equal to the excess. If the Preliminary Working Capital
exceeds the Closing Working Capital, then Buyer shall offset such excess against
the Buyer Note. Any such adjustment shall be treated as an adjustment to the
Purchase Price.

 



  7

   



 

(iv) In the event the Seller does not agree with the Closing Working Capital as
reflected on the Closing Date Balance Sheet, the Seller shall so inform the
Buyer in writing within fifteen (15) days of the Seller’s receipt thereof, such
writing to set forth the objections of the Seller in reasonable detail. If the
Seller and the Buyer cannot reach agreement as to any disputed matter relating
to the Closing Working Capital within fifteen (15) days after written
notification by the Seller to the Buyer of a dispute (the “Dispute Notice”),
they shall forthwith refer the dispute to an Independent Accounting Firm,
located in Dallas, Texas, mutually agreeable to the Seller and the Buyer for
resolution, with the understanding that such firm shall resolve all disputed
items within twenty (20) days after such disputed items are referred to it. If
the Buyer and the Seller are unable to agree on the choice of an Independent
Accounting Firm within thirty (30) days after the date of the Dispute Notice,
then each of the Buyer and the Seller shall select an Independent Accounting
Firm and such Independent Accounting Firms, together, shall select an
Independent Accounting Firm. The Seller, on the one hand, and the Buyer, on the
other hand, shall bear one-half of the costs of such accounting firm. The
decision of the accounting firm with respect to all disputed matters relating to
the Closing Working Capital shall be deemed final and conclusive and shall be
binding upon the Seller and the Buyer. In addition, if the Seller does not
object to the Closing Working Capital within the 15-day period referred to
above, the Closing Working Capital, as reflected on the Closing Date Balance
Sheet as so prepared, shall be deemed final and conclusive and binding upon the
Seller and the Buyer.

 

(v) The Seller shall be entitled to have access to the books and records of the
Company and the Buyer’s work papers prepared in connection with the Closing Date
Balance Sheet and shall be entitled to discuss such books and records and work
papers with the Buyer and those persons responsible for the preparation thereof.

 

(b) Minimum Working Capital Adjustment. If the Minimum Working Capital exceeds
the Preliminary Working Capital, then the Buyer Note shall be reduced at the
Closing by an amount equal to such difference. If the Preliminary Working
Capital exceeds the Minimum Working Capital, then such difference shall be
distributed to the Seller pursuant to Section 2.4(c) below.

 

(c) Adjustment for Outstanding Indebtedness. The Cash Portion shall be decreased
by the amount of any outstanding indebtedness for borrowed money (excluding any
liabilities in the calculation of Working Capital) of the Company existing as of
the Closing Date.

 

(d) TTM Adjusted EBITDA. If the Trailing Twelve Months Adjusted EBITDA (as
defined below) for the full twelve calendar months immediately prior to the
Closing (the “Target EBITDA”) is equal to or greater than $1,224,776.25 (the
“Floor”), or equal to or less than $2,041,293.75 (the “Ceiling”), there will be
no adjustment to the Purchase Price. If the Target EBITDA is determined to be
less than the Floor, then the Buyer may terminate this Agreement by written
notice to the Seller within 10 days after such determination. If the Target
EBITDA is determined to be greater than the Ceiling, then the Seller may
terminate this Agreement by written notice to the Buyer within ten (10) days
after such determination. There will be no adjustment to the Purchase Price if
neither the Buyer nor the Seller, as the case may be, exercises its right to
terminate this Agreement under this Section 2.2 as a result of the EBITDA for
the full twelve calendar months immediately prior to the Closing being above or
below the Target EBITDA. For purposes of this Section 2.2(d) “Trailing Twelve
Months Adjusted EBITDA” means the earnings of the Company before (i) interest
expense, (ii) tax expense, (iii) depreciation and amortization expense, and (iv)
stock based compensation expense for the applicable 12-month period. EBITDA
shall also be adjusted as mutually agreed to by the parties to normalize all
related party transactions that are not at arms-length. If the parties do not
agree on the Trailing Twelve Months Adjusted EBITDA required by this Section
2.2(d), then the parties shall employ the dispute resolution mechanism described
above in Section 2.2(a)(iv) relating to the working capital adjustment with
reasonable mutually agreeable modifications such that such mechanism can resolve
a dispute about the Trailing Twelve Months Adjusted EBITDA calculation.

 



  8

   



 

2.3 Closing. The consummation of the Acquisition (the “Closing”) will take place
by the reciprocal delivery of closing documents by electronic mail, regular
mail, fax or any other means mutually agreed upon by the parties hereto on a
date that is no later than two (2) Business Days immediately following the day
on which the last of the conditions to closing contained in ARTICLE VII (other
than any conditions that by their nature are to be satisfied at the Closing) is
satisfied or waived in accordance with this Agreement or at such other location
or on such other date as the Buyer and the Company may mutually determine (the
date on which the Closing actually occurs is referred to as the “Closing Date”).

 

2.4 Transactions to be Effected at the Closing.

 

(a) At the Closing, the Buyer will (i) pay to the Seller the Purchase Price,
adjusted in accordance with Section 2.2 above and less the amounts paid pursuant
to subsection 2.2(c) above by paying such sum to the Seller by wire transfer of
immediately available funds in accordance with instructions provided by the
Seller, (ii) issue to the Seller the Buyer Note, (iii) execute and deliver to
the Seller the Security Agreement, and (iv) deliver to the Seller all other
documents, instruments or certificates required to be delivered by the Buyer at
or prior to the Closing pursuant to this Agreement.

 

(b) At the Closing, the Seller will deliver to the Buyer (i) a certificate or
certificates representing the Shares duly endorsed or accompanied by stock
powers duly endorsed in blank and (ii) all other documents, instruments or
certificates required to be delivered by the Seller at or prior to the Closing
pursuant to this Agreement.

 

(c) At the Closing, the Company will distribute to the Seller (i) the excluded
assets set forth in Section 2.4(c) of the Disclosure Schedule, and (ii) all cash
that is not necessary to satisfy the Minimum Working Capital or the minimum cash
set forth in Section 6.4.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller, represents and warrants to the Buyer that each statement contained
in this ARTICLE III is true and correct as of the date hereof, except as set
forth in the Disclosure Schedule. The Disclosure Schedule has been arranged for
purposes of convenience only, in sections corresponding to the Sections of this
ARTICLE III and ARTICLE IV. Each section of the Disclosure Schedule will be
deemed to incorporate by reference all information disclosed in any other
section of the Disclosure Schedule.

 



  9

   



 

3.1 Authority and Enforceability. The Seller has the requisite legal capacity to
execute and deliver this Agreement, to perform the Seller’s obligations
hereunder and to consummate the Acquisition and the other transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Seller and, assuming the due authorization, execution and delivery by each other
party hereto, constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by (a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar Laws relating to creditors’ rights generally, and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

3.2 Noncontravention.

 

(a) Neither the execution and the delivery of this Agreement nor the
consummation of the Acquisition or the other transactions contemplated by this
Agreement will, with or without the giving of notice or the lapse of time or
both, (i) to the actual knowledge of the Seller and assuming compliance with the
filing and notice requirements set forth in Section 3.2(b)(i), violate any Law
applicable to the Seller or (ii) violate any Contract to which the Seller is a
party, except to the extent that any such violation would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b) The execution and delivery of this Agreement by the Seller does not, and the
performance of this Agreement by the Seller will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except for (i) the filings set forth in Section 3.2(b) of
the Disclosure Schedule or (ii) where the failure to take such action would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

3.3 The Shares.

 

(a) The Seller holds of record and owns beneficially all of the issued and
outstanding shares of capital stock of the Company, free and clear of all Liens,
other than (a) Liens for current real or personal property Taxes that are not
yet due and payable or that may hereafter be paid without material penalty or
that are being contested in good faith, (b) statutory Liens of landlords and
workers’, carriers’ and mechanics’ or other like Liens incurred in the ordinary
course of business or that are being contested in good faith, (c) Liens and
encroachments which do not materially interfere with the present or proposed use
of the properties or assets they affect, (d) Liens that will be released prior
to or as of the Closing, (e) Liens arising under this Agreement, (f) Liens
created by or through the Buyer, and (g) Liens set forth on Section 3.3(a) of
the Disclosure Schedule (the “Permitted Liens”)

 

(b) The number of Shares correctly sets forth all of the capital stock of the
Company, and is owned of record and beneficially by the Seller.

 



  10

   



 

(c) Except as set forth in this Agreement, the Seller is not party to any
Contract obligating the Seller to vote or dispose of any shares of the capital
stock of, or other equity or voting interests in, the Company.

 

3.4 Brokers’ Fees. Except as set forth in Section 3.4 of the Disclosure
Schedule, the Seller does not have any Liability to pay any fees or commissions
to any broker, finder or agent with respect to this Agreement, the Acquisition
or the transactions contemplated by this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

The Seller represents and warrants to the Buyer that each statement contained in
this ARTICLE IV is true and correct as of the date hereof, except as set forth
in the Disclosure Schedule.

 

4.1 Organization, Qualification and Corporate Power; Authority and
Enforceability.

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Texas, and has all requisite corporate
power and authority, directly or indirectly, to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted.
The Company is duly qualified or licensed as a foreign corporation to do
business, and is in good standing, in each jurisdiction where the character of
its properties or assets owned, leased or operated by it or the nature of its
activities makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed would not be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b) The Company has the requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and no other action is necessary on the part
of the Company to authorize this Agreement or to consummate the Acquisition or
the other transactions contemplated hereby. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by each other party hereto, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws relating
to creditors’ rights generally and (b) general principles of equity, whether
such enforceability is considered in a proceeding in equity or at Law.

 

4.2 Subsidiaries. The Company does not have any Subsidiaries.

 



  11

   



 

4.3 Capitalization.

 

(a) The authorized capital stock of the Company consists of 100,000 shares of
Common Stock, par value $1.00 per share, of which 10,000 shares are issued and
outstanding. No other capital stock of the Company is authorized, issued or
outstanding.

 

(b) There are no outstanding options, warrants or other securities or
subscription, preemptive or other rights convertible into or exchangeable or
exercisable for any shares of capital stock or other equity or voting interests
of the Company and there are no “phantom stock” rights, stock appreciation
rights or other similar rights with respect to the Company. There are no
Contracts of any kind to which the Company is a party or by which the Company is
bound, obligating the Company to issue, deliver, grant or sell, or cause to be
issued, delivered, granted or sold, additional shares of capital stock of, or
other equity or voting interests in, or options, warrants or other securities or
subscription, preemptive or other rights convertible into, or exchangeable or
exercisable for, shares of capital stock of, or other equity or voting interests
in, the Company, or any “phantom stock” right, stock appreciation right or other
similar right with respect to the Company, or obligating the Company to enter
into any such Contract.

 

(c) There are no securities or other instruments or obligations of the Company,
the value of which is in any way based upon or derived from any capital or
voting stock of the Company or having the right to vote (or convertible into, or
exchangeable or exercisable for, securities having the right to vote) on any
matters on which the Company’s stockholders may vote.

 

(d) There are no Contracts, contingent or otherwise, obligating the Company to
repurchase, redeem or otherwise acquire any shares of capital stock of, or other
equity or voting interests in, the Company. There are no voting trusts,
registration rights agreements or stockholder agreements to which the Company is
a party with respect to the voting of the capital stock of the Company or with
respect to the granting of registration rights for any of the capital stock of
the Company. There are no rights plans affecting the Company.

 

(e) Except as set forth in Section 4.3(e) of the Disclosure Schedule, there are
no bonds, debentures, notes or other indebtedness of the Company.

 

4.4 Noncontravention.

 

(a) Neither the execution and delivery of this Agreement nor the consummation of
the Acquisition and the other transactions contemplated by this Agreement will,
with or without the giving of notice or the lapse of time or both, (i) violate
any provision of the certificate of incorporation or bylaws (or comparable
organization documents, as applicable) of the Company, (ii) to the Knowledge of
the Seller and assuming compliance with the filing and notice requirements set
forth in Section 4.4(b)(i), violate any Law applicable to the Company on the
date hereof or (iii) except as set forth in Section 4.4(a) of the Disclosure
Schedule, violate any Contract to which the Company is a party, except in the
case of clauses (ii) and (iii) to the extent that any such violation would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b) The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement by the Company will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except for (i) the filings set forth in Section 4.4(b) of
the Disclosure Schedule or (ii) where the failure to take such action would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



  12

   



 

4.5 Financial Statements. Section 4.5 of the Disclosure Schedule contains true
and complete copies of (i) the unaudited balance sheet of the Company as of
December 31, 2016 and the related unaudited statements of income, stockholders’
equity and cash flows for the two years ended December 31, 2016 and December 31,
2015 (the “Annual Financial Statements”) and (ii) the unaudited balance sheet of
the Company as of March 31, 2017 and the related statements of income,
stockholders’ equity and cash flows for the three-month period ended March 31,
2017 (the “Interim Financial Statements” and, together with the Annual Financial
Statements, the “Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto) and, on that
basis, fairly present, in all material respects, the financial condition,
results of operations and cash flows of the Company as of the indicated dates
and for the indicated periods (subject, in the case of the Interim Financial
Statements, to normal year-end adjustments and the absence of notes).

 

4.6 Taxes.

 

(a) All material Tax Returns required to have been filed by the Company have
been filed, and each such Tax Return reflects the liability for Taxes in all
material respects. All Taxes shown on such Tax Returns as due have been paid or
accrued.

 

(b) To the Knowledge of the Seller, there is no audit pending against the
Company in respect of any Taxes. There are no Liens on any of the assets of the
Company that arose in connection with any failure (or alleged failure) to pay
any Tax, other than Liens for Taxes not yet due and payable.

 

(c) The Company has withheld and paid or accrued for all material Taxes required
to have been withheld and paid or accrued for in connection with amounts paid or
owing to any third party.

 

(d) The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(e) The Company is not a party to any Tax allocation or sharing agreement.

 

4.7 Compliance with Laws and Orders; Permits.

 

(a) The Company is in compliance with all Laws and Orders to which the business
of the Company is subject, except where such failure to comply would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b) The Company owns, holds, possesses or lawfully uses in the operation of its
business all Permits that are necessary for it to conduct its business as now
conducted, except where such failure to own, hold, possess or lawfully use such
Permit would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 



  13

   



 

4.8 No Undisclosed Liabilities. To the Knowledge of the Seller, the Company does
not have any Liability, except for (i) Liabilities set forth on the Interim
Financial Statements (rather than in any notes thereto) and (ii) Liabilities
which have arisen since the date of the Interim Financial Statements in the
ordinary course of business (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of contract, breach of
warranty, tort, infringement, or violation of law).

 

4.9 Tangible Personal Assets.

 

(a) The Company has good title to, or a valid interest in, all of its tangible
personal assets, free and clear of all Liens, other than (i) Permitted Liens or
(ii) Liens that, individually or in the aggregate, do not materially interfere
with the ability of the Company thereof to conduct its business as currently
conducted and do not adversely affect the value of, or the ability to sell, such
personal properties and assets.

 

(b) The Company’s tangible personal assets are in good operating condition,
working order and repair, subject to ordinary wear and tear, free from defects
(other than defects that do not interfere with the continued use thereof in the
conduct of normal operations) and are suitable for the purposes for which they
are currently being used.

 

4.10 Real Property.

 

(a) Owned Real Property. The Company does not own any real property.

 

(b) Leased Real Property. Section 4.10(b) of the Disclosure Schedule contains a
list of all leases and subleases (collectively, the “Real Property Leases”)
under which the Company is either lessor or lessee (the “Real Property”). The
Seller has heretofore made available to the Buyer true and complete copies of
each Real Property Lease. To the Knowledge of the Seller, (i) all Real Property
Leases are valid and binding Contracts of the Company and are in full force and
effect (except for those that have terminated or will terminate by their own
terms), and (ii) neither the Company or any other party thereto, is in violation
or breach of or default (or with notice or lapse of time, or both, would be in
violation or breach of or default) under the terms of any such Contract, in each
case, except where such default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.11 Intellectual Property.

 

(a) “Intellectual Property” means (i) trade secrets, inventions, confidential
and proprietary information, know-how, formulae and processes, (ii) patents
(including all provisionals, reissues, divisions, continuations and extensions
thereof) and patent applications, (iii) trademarks, trade names, trade dress,
brand names, domain names, trademark registrations, trademark applications,
service marks, service mark registrations and service mark applications (whether
registered, unregistered or existing at common law, including all goodwill
attaching thereto), (iv) copyrights, including copyright registrations,
copyright applications and unregistered common law copyrights, (v) and all
licenses for the Intellectual Property listed in items (i) – (iv) above.

 



  14

   



 

(b) Section 4.11(b) of the Disclosure Schedule sets forth a list that includes
all material Intellectual Property owned by the Company (the “Company-Owned
Intellectual Property”) that is registered or subject to an application for
registration (including the jurisdictions where such Company-Owned Intellectual
Property is registered or where applications have been filed, and all
registration or application numbers, as appropriate).

 

(c) All necessary registration, maintenance and renewal fees have been paid and
all necessary documents have been filed with the United States Patent and
Trademark Office or foreign patent and trademark office in the relevant foreign
jurisdiction for the purposes of maintaining the registered Company-Owned
Intellectual Property.

 

(d) Except as set forth on Section 4.11(d) of the Disclosure Schedule, (i) to
the Knowledge of the Seller, the Company is the exclusive owner of the
Company-Owned Intellectual Property free and clear of all Liens (other than
Permitted Liens), (ii) to the Knowledge of the Seller no proceedings have been
instituted, are pending or are threatened that challenge the rights of the
Company in or the validity or enforceability of the Company-Owned Intellectual
Property, (iii) to the Knowledge of the Seller, neither the use of the
Company-Owned Intellectual Property as currently used by the Company in the
conduct of the Company’s business, nor the conduct of the business as presently
conducted by the Company infringes, dilutes, misappropriates or otherwise
violates in any material respect the Intellectual Property rights of any Person,
and (iv) as of the date of this Agreement, the Company has made no claim of a
violation, infringement, misuse or misappropriation by any Person, of their
rights to, or in connection with, the Company-Owned Intellectual Property.

 

(e) Except as set forth in Section 4.11(e) of the Disclosure Schedule, the
Company has not permitted or licensed any Person to use any Company-Owned
Intellectual Property.

 

(f) Section 4.11(f) of the Disclosure Schedule sets forth a complete and
accurate list of all licenses, other than “off the shelf” commercially available
software programs, pursuant to which the Company licenses from a Person
Intellectual Property that is material to and used in the conduct of the
business by the Company.

 

(g) To the Knowledge of the Seller, the Company is not in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained in any Contract pursuant to which any third party is authorized to use
any Company-Owned Intellectual Property or pursuant to which the Company is
licensed to use Intellectual Property owned by a third party, except where such
default would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 



  15

   



 

4.12 Absence of Certain Changes or Events. Since the date of the Interim
Financial Statements, no event has occurred that has had, individually or in the
aggregate, a Material Adverse Effect. Without limiting the generality of the
foregoing, since that date:

 

(a) the Company has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, other than for a fair consideration in the
ordinary course of business;

 

(b) the Company has not entered into any agreement, contract, lease, or license
(or series of related agreements, contracts, leases, and licenses) either
involving more than $100,000, unless in the ordinary course of business;

 

(c) no party (including the Company) has accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $100,000 to
which the Company is a party or by which any of them is bound, unless in the
ordinary course of business;

 

(d) the Company has not imposed any Liens upon any of its assets, tangible or
intangible;

 

(e) the Company has not made any capital expenditure (or series of related
capital expenditures) either involving more than $100,000, unless the ordinary
course of business;

 

(f) the Company has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either involving more than
$100,000 or outside the ordinary course of business;

 

(g) the Company has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property;

 

(h) there has been no change made or authorized in the certificate of
incorporation or bylaws of the Company;

 

(i) the Company has not issued, sold, or otherwise disposed of any of its
capital stock, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion, exchange, or exercise) any of its capital
stock;

 

(j) the Company has not made any loan to, or entered into any other transaction
with, any of its directors, officers, and employees outside the ordinary course
of business;

 

(k) the Company has not entered into any employment contract or modified the
terms of any existing such contract or agreement;

 

(l) the Company has not granted any increase in the base compensation of any of
its directors, officers, and employees outside the ordinary course of business;
and

 

(m) the Company has not committed to any of the foregoing.

 



  16

   



 

4.13 Contracts.

 

(a) Except as set forth in Section 4.13(a) of the Disclosure Schedule, as of the
date hereof, the Company is not a party to or bound by any: (i) Contract not
contemplated by this Agreement that materially limits the ability of the Company
to engage or compete in any manner of the business presently conducted by the
Company; (ii) Contract that creates a partnership or joint venture or similar
arrangement with respect to any material business of the Company; (iii)
indenture, credit agreement, loan agreement, security agreement, guarantee,
note, mortgage or other evidence of indebtedness or agreement providing for
indebtedness in excess of $100,000; (iv) Contract that relates to the
acquisition or disposition of any material business (whether by merger, sale of
stock, sale of assets or otherwise) other than this Agreement; and (v) Contract
that involves performance of services or delivery of goods or materials by or to
the Company in an amount or with a value in excess of $100,000 in any 12-month
period (which period may extend past the Closing).

 

(b) The Seller has heretofore made available to the Buyer true and complete
copies of each of the Contracts set forth in Section 4.13(a) of the Disclosure
Schedule. To the Knowledge of the Seller, (i) all such Contracts are valid and
binding, (ii) all such Contracts are in full force and effect (except for those
that have terminated or will terminate by their own terms), and (iii) neither
the Company nor any other party thereto, is in violation or breach of or default
under (or with notice or lapse of time, or both, would be in violation or breach
of or default under) the terms of any such Contract, in each case, except where
such default would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

4.14 Litigation. Except as set forth in Section 4.14 of the Disclosure Schedule,
there is no Action pending or, to the Knowledge of the Seller, threatened
against the Company that (a) challenges or seeks to enjoin, alter or materially
delay the Acquisition, or (b) would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

4.15 Employee Benefits.

 

(a) Section 4.15(a) of the Disclosure Schedule includes a list of all Benefit
Plans maintained or contributed to by the Company (the “Company Benefit Plans”).
The Seller has delivered or made available to the Buyer copies of (i) each
Company Benefit Plan, (ii) the most recent summary plan description for each
Company Benefit Plan for which such a summary plan description is required and
(iii) the most recent favorable determination letters from the IRS with respect
to each Company Benefit Plan intended to qualify under Section 401(a) of the
Code.

 

(b) Except as set forth in Section 4.15(b) of the Disclosure Schedule, (i) none
of the Company Benefit Plans is subject to Title IV of ERISA; (ii) each Company
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
is subject to a favorable determination letter from the IRS and, to the
Knowledge of the Seller, no event has occurred and no condition exists that is
reasonably likely to result in the revocation of any such determination; and
(iii) each Company Benefit Plan is in compliance with all applicable provisions
of ERISA and the Code, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



  17

   



 

4.16 Labor and Employment Matters. Section 4.16 of the Disclosure Schedule sets
forth a list of all written employment agreements that obligate the Company to
pay an annual salary of $50,000 or more and to which the Company is a party. To
the Knowledge of the Seller, there are no pending labor disputes, work
stoppages, requests for representation, pickets, work slow-downs due to labor
disagreements or any actions or arbitrations that involve the labor or
employment relations of the Company. The Company is not party to any collective
bargaining agreement.

 

4.17 Environmental. Except (i) as set forth in Section 4.17 of the Disclosure
Schedule or (ii) for any matter that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, to the Knowledge of
the Seller (a) the Company is in compliance with all applicable Laws relating to
protection of the environment (“Environmental Laws”), (b) the Company possesses
and is in compliance with all Permits required under any Environmental Law for
the conduct of its operations and (c) there are no Actions pending against the
Company alleging a violation of any Environmental Law.

 

4.18 Insurance. Section 4.18 of the Disclosure Schedule sets forth a list of
each insurance policy that covers the Company or its businesses, properties,
assets, directors, officers or employees (the “Policies”). Such Policies are in
full force and effect in all material respects and the Company is not in
violation or breach of or default under any of its obligations under any such
Policy, except where such default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.19 Brokers’ Fees. Except as set forth in Section 4.19 of the Disclosure
Schedule, which such fees shall be paid prior to or at Closing with the
Company’s cash, the Company has no Liability to pay any fees or commissions to
any broker, finder or agent with respect to this Agreement, the Acquisition or
the transactions contemplated by this Agreement.

 

4.20 Certain Business Relationships with the Company. Except as set forth in
Section 4.20 of the Disclosure Schedule, neither the Seller, nor any Affiliate
of the Seller, has been involved in any business arrangement or relationship
with the Company within the past 12 months, and neither the Seller, nor any
Affiliate of the Seller, owns any asset, tangible or intangible, which is used
in the Business.

 

4.21 Disclosure. To the Knowledge of the Seller, the representations and
warranties contained in this ARTICLE IV do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained in this ARTICLE IV not misleading.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller that each statement contained in
this ARTICLE V is true and correct as of the date hereof.

 

5.1 Organization. The Buyer is a corporation, duly organized, validly existing
and in good standing under the laws of the state of Delaware.

 



  18

   



 

5.2 Authorization. The Buyer has the requisite power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by the Buyer of this Agreement, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
action, and no other action on the part of the Buyer is necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other than
compliance with the filing and notice requirements set forth in Section
5.3(b)(i)). This Agreement has been duly executed and delivered by the Buyer
and, assuming the due authorization, execution and delivery by each of the other
parties hereto, constitutes a legal, valid and binding obligation of the Buyer
enforceable against the Buyer in accordance with its terms, except as limited by
(a) bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws relating to creditors’ rights generally, and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at Law.

 

5.3 Noncontravention.

 

(a) Neither the execution and the delivery of this Agreement, nor the
consummation of the Acquisition and the other transactions contemplated by this
Agreement, will, with or without the giving of notice or the lapse of time or
both, (i) violate any provision of the certificate of incorporation or bylaws
(or comparable organization documents, as applicable) of the Buyer, (ii) violate
any Law applicable to the Buyer on the date hereof, or (iii) violate any
Contract to which the Buyer is a party, except in the case of clauses (ii) and
(iii) to the extent that any such violation would not reasonably be expected to
prevent or materially delay the consummation of the Acquisition and the other
transactions contemplated by this Agreement.

 

(b) The execution and delivery of this Agreement by the Buyer does not, and the
performance of this Agreement by the Buyer will not, require any consent,
approval, authorization or Permit of, or filing with or notification to, any
Governmental Entity, except for (i) the filings set forth in Section 3.2(b)(i),
or (ii) where the failure to take such action would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(c) Brokers’ Fees. The Buyer has no Liability to pay any fees or commissions to
any broker, finder or agent with respect to this Agreement, the Acquisition or
the transactions contemplated by this Agreement that could result in any
Liability being imposed on the Seller or the Company.

 

ARTICLE VI

COVENANTS

 

6.1 Consents. Each of the Company, the Buyer and the Seller will use its
commercially reasonable efforts to obtain any required third-party consents to
the Acquisition and the other transactions contemplated by this Agreement in
writing from each Person.

 



  19

   



 

6.2 Operation of the Company’s Business. During the period commencing on the
date hereof and ending at the earlier of the Closing and the termination of this
Agreement in accordance with ARTICLE VIII, the Company, except (i) as otherwise
contemplated by this Agreement, (ii) as required by applicable Law, or (iii)
with the prior written consent of the Buyer (which consent will not be
unreasonably withheld or delayed), will use commercially reasonable efforts to
carry on its business in a manner consistent with past practice and not take any
action or enter into any transaction that would result in the following:

 

(a) any change in the certificate of incorporation or bylaws of the Company or
any amendment of any material term of any outstanding security of the Company;

 

(b) any issuance or sale of any additional shares of, or rights of any kind to
acquire any shares of, any capital stock of any class of the Company (whether
through the issuance or granting of options or otherwise);

 

(c) any incurrence, guarantee or assumption by the Company of any indebtedness
for borrowed money other than in the ordinary course of business in amounts and
on terms consistent with past practices;

 

(d) any change in any method of accounting, accounting principle or accounting
practice by the Company which would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

(e) except in the ordinary course of business (i) any adoption or material
amendment of any Company Benefit Plan, (ii) any entry into any collective
bargaining agreement with any labor organization or union, (iii) any entry into
an employment agreement or (iv) any increase in the rate of compensation to any
employee in an amount that exceeds 10% of such employee’s current compensation;
provided, that the Company may (A) take any such action for employees in the
ordinary course of business or pursuant to any existing Contracts or Company
Benefit Plans and (B) adopt or amend any Company Benefit Plan if the cost to
such Person of providing benefits thereunder is not materially increased;

 

(f) except in the ordinary course of business, any cancellation, modification,
termination or grant of waiver of any material Permits or Contracts to which the
Company is a party, which cancellation, modification, termination or grant of
waiver would, individually or in the aggregate, have a Material Adverse Effect;

 

(g) any change in the Tax elections made by the Company or in any accounting
method used by the Company for Tax purposes, where such Tax election or change
in accounting method may have a material effect upon the Tax Liability of the
Company for any period or set of periods, or the settlement or compromise of any
material income Tax Liability of the Company;

 

(h) except in the ordinary course of business, any acquisition or disposition of
any business or any material property or asset of any Person (whether by merger,
consolidation or otherwise) by the Company;

 

(i) any grant of a Lien on any properties and assets of the Company that would
have, individually or in the aggregate, a Material Adverse Effect; or

 

(j) any entry into any agreement or commitment to do any of the foregoing.

 



  20

   



 

6.3 Access. The Company will permit the Buyer and its Representatives to have
reasonable access at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Company, to the premises,
properties, personnel, books, records (including Tax records), Contracts and
documents of or pertaining to the Company. Any such access shall be coordinated
directly with Tommy James or Tim Robinson or the Company’s legal counsel and
neither the Buyer nor its Representatives shall disclose the transactions
contemplated by this Agreement to the Company’s employees or consultants without
the Company’s written consent.

 

6.4 Transfer of Cash and Cash Equivalents. On or prior to the Closing, the
Company and the Seller will transfer, or cause to be distributed all cash and
cash equivalents of the Company to, among other things, pay any fees owed by
Company to brokers or advisors (including termination fees under any advisory
agreement) and any indebtedness for borrowed money; provided, however, that the
Company shall have an amount in cash in its corporate bank account and on hand
at the Closing that is equal to a minimum of $250,000 in the aggregate.

 

6.5 Notice of Developments. The Seller and the Company will give prompt written
notice to the Buyer upon becoming aware of any event that would reasonably be
expected to give rise to, individually or in the aggregate, a Material Adverse
Effect or would reasonably be expected to cause a breach of any of its
respective representations, warranties, covenants or other agreements contained
herein. The Buyer will give prompt written notice to the Seller and the Company
of any event that could reasonably be expected to cause a breach of any of its
representations, warranties, covenants or other agreements contained herein or
could reasonably be expected to, individually or in the aggregate, prevent or
materially delay the consummation of the Acquisition and the other transactions
contemplated by this Agreement. The delivery of any notice pursuant to this
Section 6.5 will not limit, expand or otherwise affect the remedies available
hereunder (if any) to the party receiving such notice.

 

6.6 No Solicitation.

 

(a) The Seller and the Company will, and will cause each of their
Representatives to, cease immediately any existing discussions regarding a
Transaction Proposal.

 

(b) From and after the date of this Agreement until the earlier to occur of the
termination of this Agreement and the consummation of the Closing, without the
prior consent of the Buyer, neither the Seller nor the Company will, nor will
they authorize or permit any of their respective Representatives to, directly or
indirectly through another Person to, (i) solicit, initiate or encourage
(including by way of furnishing information), or take any other action designed
to facilitate any inquiries, proposals or offers from any Person that
constitute, or would reasonably be expected to constitute, a Transaction
Proposal, (ii) participate in any discussions or negotiations (including by way
of furnishing information) regarding any Transaction Proposal or (iii) otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any other Person to do or seek any of the foregoing.

 

(c) In addition, the Seller shall immediately communicate to the Buyer the terms
of any Transaction Proposal received by the Seller or the Company, or any of
their Representatives.

 



  21

   



 

6.7 Taking of Necessary Action; Further Action. Subject to the terms and
conditions of this Agreement, the Seller, the Company and the Buyer will take
all such reasonable and lawful action as may be necessary or appropriate in
order to effectuate the Acquisition in accordance with this Agreement as
promptly as practicable.

 

6.8 Covenant not to Compete. For a period beginning on the Closing Date and
ending upon the earlier to occur of (i) three (3) years from and after the
Closing Date, and (ii) the date of the Buyer’s monetary default under the Buyer
Note (after the expiration of any notice and cure period) (the “Noncompetition
Period”), the Seller shall not engage directly or indirectly in the sale,
installation and servicing of (i) commercial heating, ventilation and air
conditioning (“HVAC”) equipment (the “Business”) in the States of Texas,
Arkansas, Mississippi, Louisiana, Georgia, Alabama, Tennessee, Missouri and
Kansas, and (ii) residential HVAC equipment in Titus County, Texas and each
contiguous county thereto (the “Restricted Territory”); provided, however, that
no owner of less than 1% of the outstanding stock of any publicly-traded
corporation shall be deemed to engage solely by reason thereof in any of its
businesses. During the Noncompetition Period, the Seller shall not induce or
attempt to induce any customer, or supplier of the Buyer or any affiliate of the
Buyer to terminate its relationship with the Buyer or any Affiliate of the Buyer
or to enter into any business relationship to provide or purchase the same or
substantially the same services as are provided to or purchased from the
Business which might harm the Buyer or any Affiliate of the Buyer. During the
Noncompetition Period, the Seller shall not, on behalf of any entity other than
the Buyer or an Affiliate of the Buyer, hire or retain, or attempt to hire or
retain, in any capacity any Person who is, or was at any time during the
preceding twelve (12) months, an employee or officer of the Buyer or an
Affiliate of the Buyer. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 6.8 is invalid
or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed. Notwithstanding the foregoing, the HVAC
business activities conducted by Affiliates of the Seller through JD’s AC, LLC
in the 60 mile radius of Longview, Texas shall not violate this Section 6.8, so
long as such business is operated in the ordinary course of business consistent
with past practices.

 

6.9 Financial Information. The Seller shall cooperate with the Buyer and the
Buyer’s independent certified public accounting firm in order to enable the
Buyer to create audited financial statements prepared in accordance with the
GAAP for the two full fiscal years preceding the Closing Date and for the
calendar year 2017, by making available the Seller’s records as they are
maintained in the ordinary course of business and answering reasonable
questions.

 

6.10 Management Fee. The Seller acknowledges and agrees that from and after the
Closing Date, 1847 Holdings LLC will charge the Company an annual management fee
consistent with the description of such fees made in the reports filed by 1847
Holdings LLC with the Securities and Exchange Commission, which fee shall cover
all of the services provided by it, including the cost of the management
consultant that will be engaged to work with the Seller on a day-to-day basis on
transition matters.

 



  22

   



 

6.11 Disclosure Schedule.

 

(a) The Parties acknowledge and agree that (i) the Seller and the Company have
not yet delivered a definitive Disclosure Schedule to this Agreement to the
Buyer, and (ii) Buyer has not been provided with copies of, nor had an
opportunity to review, the items to be referred to on the Disclosure Schedule.
The Seller shall deliver (and shall cause the Company to deliver) to the Buyer
all of the schedules, including a definitive Disclosure Schedule to this
Agreement, and documents referred to thereon, in final form within 30 business
days of the date hereof. The Buyer shall have 10 business days following
delivery of such schedules and such documents in which to terminate this
Agreement if the Buyer objects to any information contained in such schedules or
the contents of any such document and Buyer and Seller cannot agree on mutually
satisfactory modifications thereto.

 

(b) The Seller shall have the right from time to time after the date hereof to
deliver written updates of the Disclosure Schedule to reflect matters that
existed, occurred or arose prior to or after the date hereof up to Closing and
were not included on the Disclosure Schedule but should be so included, or to
create new exceptions to the Disclosure Schedule where the text of this
Agreement does not expressly contemplate an exception requiring disclosure on
the Disclosure Schedule to which Seller obtains or becomes aware of between
signing and Closing (the “Updated Disclosure Schedule”). Disclosures set forth
in the Updated Disclosure Schedule shall be referred to as “Updated Matters.”

 

(c) If the Updated Matters set forth a situation that would have a Company
Materials Adverse Effect and reflect matters that existed, occurred or arose
prior to the date hereof and should have been disclosed upon the signing of this
Agreement, then the Buyer shall be entitled to (i) terminate this Agreement upon
written notice to the Seller and the Company or (ii) waive its rights to
terminate this Agreement and its rights to indemnification under ARTICLE IX
relating to such Updated Matters and proceed with the Closing in which case such
Updated Disclosure Schedule shall constitute final Disclosure Schedule for the
purposes of this Agreement.

 

(d) If the Updated Matters set forth a situation that would have an Material
Adverse Effect and reflect matters that arise after the signing of this
Agreement, then the Buyer shall be entitled to (i) terminate this Agreement upon
written notice to the Seller and the Company or (ii) waive its rights to
terminate this Agreement and its rights to indemnification under ARTICLE IX
relating to such Updated Matters and proceed with the Closing in which case such
Updated Disclosure Schedule shall constitute final Disclosure Schedule for the
purposes of this Agreement.

 



  23

   



 

6.12 Confidentiality. The Buyer will, and will cause its Affiliates, officers,
directors, employees, accountants, counsel, consultants, advisors and agents
(“Representatives”) to, hold in confidence any and all information, whether
written or oral, concerning the Business and the Company, except to the extent
that the Buyer can show that such information (i) is already publicly known at
the time of disclosure, (ii) becomes publicly known after disclosure through no
fault of the Buyer or its Affiliates or Representatives, (iii) is already known
to the Buyer or its Affiliates or Representatives at the time of disclosure,
(iv) is subsequently disclosed to the Buyer or its Affiliates or Representatives
by third parties having no obligation of confidentiality to the Company, or (v)
is independently developed or learned by the Buyer or its Affiliates or
Representatives without reference or use of such confidential information of the
Company. If the Buyer or any of its Affiliates or Representatives is compelled
to disclose any such information by judicial or administrative process or by
other requirements of law, the Buyer shall promptly notify the Company in
writing of such fact and the Buyer shall use its reasonable efforts to obtain an
appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

 

6.13 Personal Guarantees. Tim Robinson and Tommy James have guaranteed various
obligations of the Company, including, without limitation, the guarantees set
forth in Section 6.13 of the Disclosure Schedule (collectively, the “Personal
Guarantees”). Both prior to and after the Closing (i) the Buyer and the Company
shall use their best efforts to release Messrs. Robinson and James from the
Personal Guarantees, (ii) Messrs. Robinson and James shall notify the
beneficiaries of such Personal Guarantees that they are no longer liable for any
liability of the Company created after the Closing Date, and (iii) the Buyer and
the Company shall offer to replace the Personal Guarantees of Messrs. Robinson
and James with other guarantees or collateral satisfactory to such creditors.

 

ARTICLE VII

CONDITIONS TO OBLIGATIONS TO CLOSE

 

7.1 Conditions to Obligation of the Buyer.

 

The obligation of the Buyer to consummate the Acquisition is subject to the
satisfaction or waiver by the Buyer of the following conditions:

 

(a) The representations and warranties of the Seller set forth in this Agreement
will be true and correct in all respects as of the date of this Agreement and as
of the Closing Date (except to the extent such representations and warranties
speak as of another date, in which case such representations and warranties will
be true and correct as of such other date), except where the failure of such
representations and warranties to be so true and correct (without giving effect
to any limitation as to “materiality” or “Material Adverse Effect” set forth
therein) does not have, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Buyer will have
received a certificate signed by the Seller to such effect.

 

(b) The Seller and the Company will have performed all of the covenants required
to be performed by it under this Agreement at or prior to the Closing, except
where the failure to perform does not have, and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or
materially adversely affect the ability of the Seller and the Company to
consummate the Acquisition or perform its other obligations hereunder. The Buyer
will have received a certificate signed by the Seller to such effect.

 



  24

   



 

(c) The Buyer shall have completed its business, accounting and legal due
diligence review of the Company and the Business, its assets and liabilities,
and the results thereof shall be reasonably satisfactory to the Buyer.

 

(d) The Buyer shall have obtained on terms and conditions satisfactory to it all
of the financing it needs in order to consummate the transactions contemplated
hereby and fund the working capital requirements of the Company after the
Closing.

 

(e) There shall not have been any occurrence, event, incident, action, failure
to act, or transaction since the date of the Interim Financial Statements, which
has had or is reasonably likely to cause a Material Adverse Effect.

 

(f) All applicable waiting periods (and any extensions thereof) will have
expired or otherwise been terminated, and the parties hereto will have received
all other authorizations, consents and approvals of all Governmental Entities in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

(g) No temporary, preliminary or permanent restraining Order preventing the
consummation of the Acquisition will be in effect.

 

(h) Each party, as appropriate, shall have obtained any required consents,
permits, licenses, approvals or notifications of any governmental or regulatory
authorities, lenders, lessors, suppliers, customers or other third parties for
which the Buyer will assume responsibility for properly completing and any and
all necessary forms required when applying for and securing any necessary
transfers.

 

(i) The Seller shall have obtained releases of any liens, charges or
encumbrances against any of the assets of the Company, at the Seller’s expense.

 

(j) The Buyer shall have received such pay-off letters and releases relating to
the indebtedness of the Company as it shall have requested and such pay-off
letters shall be in form and substance satisfactory to it.

 

(k) The Buyer shall have received fully-executed employment and non-competition
agreements with the Seller and Tim Robinson and Tommy James (and with other key
Company executives as reasonably requested by the Buyer; however, such other key
Company executives shall not be approached for purposes hereunder until after
the Closing Date and the Seller shall cooperate with the Buyer in such efforts),
with such employment agreements having the same current insurance benefits and
an annual compensation of $100,000 for each of Messrs. Robinson and James and a
term of one (1) year (with an option for the Company to extend the period for
two (2) additional years), in form and substance mutually satisfactory to the
Buyer and the Seller and such key Company executives.

 

(l) The Buyer shall have received new leases for the Real Property, which shall
be at market rates (but not less than $7,500 per month), have a term of five (5)
years and be on a triple net basis.

 



  25

   



 

(m) The Company shall have delivered evidence reasonably satisfactory to the
Buyer of the Company’s corporate organization and proceedings and its existence
in the jurisdiction in which it is incorporated, including evidence of such
existence as of the Closing.

 

(n) The Buyer shall have obtained on terms and conditions satisfactory to it all
of the financing it needs in order to consummate the transactions contemplated
hereby and fund the working capital requirements of the Company after the
Closing. The Buyer shall keep the Seller reasonably informed of its efforts to
obtain such financing.

 

(o) All actions to be taken by the Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Buyer.

 

7.2 Conditions to Obligation of the Seller. The obligation of the Seller to
consummate the Acquisition is subject to the satisfaction or waiver by the
Seller of the following conditions:

 

(a) The representations and warranties of the Buyer set forth in this Agreement
will be true and correct in all respects as of the date of this Agreement and as
of the Closing Date (except to the extent such representations and warranties
speak as of another date, in which case such representations and warranties will
be true and correct as of such other date), except where the failure of such
representations and warranties to be so true and correct does not adversely
affect the ability of the Buyer to consummate the Acquisition and the other
transactions contemplated by this Agreement. The Seller will have received a
certificate signed on behalf of the Buyer by a duly authorized officer of the
Buyer to such effect.

 

(b) The Buyer will have performed in all material respects all of the covenants
required to be performed by it under this Agreement at or prior to the Closing
except such failures to perform as do not materially adversely affect the
ability of the Buyer to consummate the Acquisition and the other transactions
contemplated by this Agreement. The Seller will have received a certificate
signed on behalf of the Buyer by a duly authorized officer of the Buyer to such
effect.

 

(c) All applicable waiting periods (and any extensions thereof) will have
expired or otherwise been terminated and the parties hereto will have received
all other authorizations, consents and approvals of all Governmental Entities in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby.

 

(d) No temporary, preliminary or permanent restraining Order preventing the
consummation of the Acquisition will be in effect.

 

(e) Each party, as appropriate, shall have obtained any required consents,
permits, licenses, approvals or notifications of any Governmental Entities,
lenders, lessors, suppliers, customers or other third parties for which the
Buyer will assume responsibility for properly completing any and all necessary
forms required when applying for and securing any necessary transfers.

 



  26

   



 

(f) The Buyer and the Seller shall have entered into an employment agreement for
a term of one (1) year (with an option to extend the period for two additional
years), in form and substance mutually satisfactory to the Buyer and the Seller.

 

(g) An affiliate of the Seller shall have entered into new leases for the Real
Property with the Buyer or its affiliate, which shall be at market rates, have a
term of five (5) years and be on a triple net basis.

 

(h) The Buyer shall have obtained on terms and conditions satisfactory to it all
of the financing it needs in order to consummate the transactions contemplated
hereby and fund the working capital requirements of the Company after the
Closing.

 

(i) All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Seller.

 

(j) The board of directors of the Buyer shall consist of five (5) persons,
including Ellery W. Roberts, two persons designated by the Seller and two
persons designated by 1847 Holdings LLC.

 

ARTICLE VIII

TERMINATION; AMENDMENT; WAIVER

 

8.1 Termination of Agreement. This Agreement may be terminated as follows:

 

(a) by mutual written consent of the Buyer and the Seller at any time prior to
the Closing;

 

(b) by either the Buyer or the Seller if any Governmental Entity will have
issued an Order or taken any other action permanently enjoining, restraining or
otherwise prohibiting the transactions contemplated by this Agreement;

 

(c) by either the Buyer or the Seller if the Closing does not occur on or before
December 29, 2017; provided that the right to terminate this Agreement under
this Section 8.1(c) will not be available to any party whose breach of any
provision of this Agreement results in the failure of the Closing to occur by
such time;

 

(d) by the Buyer if the Seller or the Company has breached their respective
representations and warranties or any covenant or other agreement to be
performed by it in a manner such that the Closing conditions set forth in
Section 7.1(a) or 7.1(b) would not be satisfied; or

 

(e) by the Seller if the Buyer has breached its representations and warranties
or any covenant or other agreement to be performed by it in a manner such that
the Closing conditions set forth in Section 7.2(a) or 7.2(b) would not be
satisfied.

 



  27

   



 

8.2 Effect of Termination. In the event of termination of this Agreement by
either the Seller or the Buyer as provided in Section 8.1, this Agreement will
forthwith become void and have no effect, without any Liability (other than with
respect to any suit for breach of this Agreement) on the part of the Buyer, the
Company or the Seller (or any stockholder, agent, consultant or Representative
of any such party); provided, that the provisions of Sections 11.1, 11.6, 11.7,
11.8, 11.11, 11.13, 11.14 and this Section 8.2 will survive any termination
hereof pursuant to Section 8.1.

 

8.3 Amendments. This Agreement may not be amended except by an instrument in
writing signed on behalf of the Buyer, the Company and the Seller.

 

8.4 Waiver. At any time prior to the Closing, the Buyer may (a) extend the time
for the performance of any of the covenants, obligations or other acts of the
Seller and the Company or (b) waive any inaccuracy of any representations or
warranties or compliance with any of the agreements, covenants or conditions of
the Seller or any conditions to its own obligations. Any agreement on the part
of the Buyer to any such extension or waiver will be valid only if such waiver
is set forth in an instrument in writing signed on its behalf by its duly
authorized officer. At any time prior to the Closing, the Seller and the
Company, may (a) extend the time for the performance of any of the covenants,
obligations or other acts of the Buyer or (b) waive any inaccuracy of any
representations or warranties or compliance with any of the agreements,
covenants or conditions of the Buyer or any conditions to their own obligations.
Any agreement on the part of the Seller and the Company to any such extension or
waiver will be valid only if such waiver is set forth in an instrument in
writing signed by the Seller and the Company. The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise will not
constitute a waiver of such rights. The waiver of any such right with respect to
particular facts and other circumstances will not be deemed a waiver with
respect to any other facts and circumstances, and each such right will be deemed
an ongoing right that may be asserted at any time and from time to time.

 

ARTICLE IX

INDEMNIFICATION

 

9.1 Survival. The representations and warranties made herein and in any
certificate delivered in connection herewith shall survive for a period of
twelve (12) months following the Closing Date, at which time they shall expire;
provided, however, that (i) the representations and warranties set forth in
Sections 3.1, 3.3, 3.4, 4.1, 4.3, and 4.19 of this Agreement (the “Fundamental
Representations”) shall survive indefinitely and (ii) the representations and
warranties in Section 4.6 of this Agreement shall survive until the expiration
of the applicable statute of limitations. If written notice of a claim has been
given prior to the expiration of the applicable representations and warranties,
then notwithstanding any statement herein to the contrary, the relevant
representations and warranties shall survive as to such claim, until such claim
is finally resolved. Unless a specified period is set forth in this Agreement
(in which event such specified period will control), all agreements and
covenants contained in this Agreement will survive the Closing and remain in
effect indefinitely. All representations and warranties in this Agreement are
contractual in nature only and subject to the sole and exclusive remedies set
forth herein. The parties have agreed that if any representation and warranty of
any party prove untrue, the other party shall have the specific rights and
remedies herein specified as the exclusive remedy therefor, but that no other
rights, remedies or causes of action (whether in law or in equity or whether in
contract or in tort) are permitted to any party as a result of the untruth of
any such representation and warranty.

 



 

28


   



 

9.2 Indemnification by Seller. From and after the Closing, the Seller agrees to
indemnify, defend and save Buyer and its Affiliates, stockholders, officers,
directors, employees, agents and representatives (each, a “Buyer Indemnified
Party” and collectively, the “Buyer Indemnified Parties”) harmless from and
against any and all liabilities, deficiencies, demands, claims, Actions,
assessments, losses, costs, expenses, interest, fines, penalties and damages
(including fees and expenses of attorneys and accountants and costs of
investigation) (individually and collectively, the “Losses”) suffered, sustained
or incurred by any Buyer Indemnified Party arising out of or otherwise by virtue
of: (a) any breach of any of the representations or warranties of the Seller or
the Company contained in ARTICLE III or IV of this Agreement, (b) the failure of
Seller to perform any of its covenants or obligations contained in this
Agreement, or (c) the Personal Guarantees. The amount of any Losses subject to
indemnification under this Section 9.2 shall be calculated net of any tax
benefit and insurance proceeds actually recognized or reasonably expected to be
recognized by the party seeking indemnification arising in connection with the
accrual or incurrence of such Loss (determined on a with and without basis).

 

9.3 Indemnification by Buyer. From and after the Closing, the Buyer agrees to
indemnify, defend and save the Seller and to the extent applicable, the Seller’s
Affiliates, employees, agents and representatives (each, a “Seller Indemnified
Party” and collectively the “Seller Indemnified Parties”) harmless from and
against any and all Losses sustained or incurred by any Seller Indemnified Party
arising out of or otherwise by virtue of: (a) any breach of any of the
representations and warranties of Buyer contained in ARTICLE V of this Agreement
or (b) the failure of Buyer to perform any of its covenants or obligations
contained in this Agreement.

 

9.4 Indemnification Procedure.

 

(a) If a Buyer Indemnified Party or a Seller Indemnified Party seeks
indemnification under this ARTICLE IX, such party (the “Indemnified Party”)
shall give written notice to the other party (the “Indemnifying Party”) of the
facts and circumstances giving rise to the claim. In that regard, if any Action,
Liability or obligation shall be brought or asserted by any third party which,
if adversely determined, would entitle the Indemnified Party to indemnity
pursuant to this ARTICLE IX (a “Third-Party Claim”), the Indemnified Party shall
promptly notify the Indemnifying Party of such Third-Party Claim in writing,
specifying the basis of such claim and the facts pertaining thereto, and the
Indemnifying Party, if the Indemnifying Party so elects, shall assume and
control the defense thereof (and shall consult with the Indemnified Party with
respect thereto), including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all necessary expenses. If the
Indemnifying Party elects to assume control of the defense of a Third-Party
Claim, the Indemnified Party shall have the right to employ counsel separate
from counsel employed by the Indemnifying Party in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party unless (i) the Indemnifying Party has been advised by the Indemnifying
Party’s counsel that a reasonable likelihood exists of a conflict of interest
between the Indemnifying Party and the Indemnified Party, or (ii) the
Indemnifying Party has failed to assume the defense and employ counsel; in which
case the fees and expenses of the Indemnified Party’s counsel shall be paid by
the Indemnifying Party. All claims other than Third-Party Claims (a “Direct
Claim”) may be asserted by the Indemnified Party giving notice to the
Indemnifying Party. Absent an emergency or other extenuating circumstance, the
Indemnified Party shall give written notice to the Indemnifying Party of such
Direct Claim prior to taking any material actions to remedy such Direct Claim.

 



  29

   



 

(b) In no event shall the Indemnified Party pay or enter into any settlement of
any claim or consent to any judgment with respect to any Third-Party Claim
without the prior written consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed) if such settlement or
judgment would require the Indemnifying Party to pay any amount. The
Indemnifying Party may enter into a settlement or consent to any judgment
without the consent of the Indemnified Party so long as (i) such settlement or
judgment involves monetary damages only and (ii) a term of the settlement or
judgment is that the Person or Persons asserting such Third-Party Claim
unconditionally release all Indemnified Parties from all liability with respect
to such claim; otherwise the consent of the Indemnified Party shall be required
in order to enter into any settlement of, or consent to the entry of a judgment
with respect to, any Third-Party Claim, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

9.5 Failure to Give Timely Notice. A failure by an Indemnified Party to provide
notice as provided in Section 9.4 will not affect the rights or obligations of
any Person except and only to the extent that, as a result of such failure, any
Person entitled to receive such notice was damaged as a result of such failure
to give timely notice. Nothing contained in this Section 9.4 shall be deemed to
extend the period for which Seller’s representations and warranties will survive
Closing as set forth in Section 9.1 above.

 

9.6 Limited on Indemnification Obligation. Notwithstanding anything in this
Agreement to the contrary, the liability of the Seller to the Buyer Indemnified
Parties with respect to claims for indemnification pursuant to Section 9.2(a)
(but, other than Section 9.6(a), not with respect to the Fundamental
Representations for which recovery shall not be so limited) is subject to the
following limitations:

 

(a) The Seller shall not, be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.2(a) (other than with respect to Fundamental
Representations for which recovery shall not be so limited) to the extent that
the amounts otherwise indemnifiable for such breaches exceeds the Cash Portion
of the Purchase Price.

 

(b) The Seller shall not be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.2(a) (other than with respect to Fundamental
Representations for which recovery shall not be so limited) until and unless the
aggregate amounts indemnifiable for such breaches exceeds $100,000. In the event
the Buyer Indemnified Parties’ claim for Losses, in the aggregate, exceed
$100,000, the Buyer Indemnified Parties shall be entitled to the entire amount
of such Losses in excess of $100,000; provided, however, that any Losses payable
by the Seller to the Buyer shall first be offset against the Buyer Note prior to
the Seller having any obligation to make any payments to the Buyer.

 



  30

   



 

(c) The Seller shall not be liable to the Buyer Indemnified Parties for Losses
arising under Section 9.2 unless the claim therefor is asserted in writing on or
prior to the expiration of the applicable representations and warranties.

 

(d) Losses payable by an Indemnifying Party under this ARTICLE IX shall not
include punitive damages, damages related to mental or emotional distress,
exemplary damages or damages calculated as a multiple of earnings.

 

(e) Each Buyer Indemnified Party shall use commercially reasonable efforts to
take and shall cause its affiliates to take all reasonable steps to mitigate any
Losses upon becoming aware of any event or circumstance that would be reasonably
expected to, or does, give rise thereto.

 

(f) Losses otherwise subject to indemnity hereunder will be calculated after
application of any received insurance proceeds actually received by the
Indemnitee (net of costs of recovery and the value of any associated increase in
premiums).

 

(g) In calculating any Losses, there shall be deducted any indemnification,
contribution or other similar payment actually recovered by any Buyer
Indemnified Party from any third person directly in connection with such claim,
less any costs of receiving such recovery.

 

(h) All indemnification payments pursuant to this Article IX shall be deemed to
be adjustments to the Purchase Price.

 

9.7 Payments. Payments of all amounts owing by an Indemnifying Party under this
ARTICLE IX shall be made promptly upon the determination in accordance with this
ARTICLE IX that an indemnification obligation is owing by the Indemnifying Party
to the Indemnified Party.

 

9.8 Burden and Benefit; Assignment. The parties have voluntarily agreed to
define their rights, liabilities and obligations respecting the sale and
purchase of the Shares exclusively in contract pursuant to the express terms and
provisions of this Agreement. The parties expressly disclaim that they are owed
any duties or are entitled to any remedies not expressly set forth in this
Agreement. The parties each hereby acknowledge that this Agreement embodies the
justifiable expectations of sophisticated parties derived from arm’s-length
negotiations. The parties specifically acknowledge that no party has any special
relationship with another party that would justify any expectation beyond that
of an ordinary buyer and an ordinary seller in an arm’s-length transaction. The
sole and exclusive remedies for any breach of the terms and provisions of this
Agreement (including any representations and warranties set forth herein, made
in connection herewith or as an inducement to enter into this Agreement) or any
claim or cause of action otherwise arising out of or related to the sale and
purchase of the Shares will be those remedies available at law or in equity for
breach of contract only (as such contractual remedies have been further limited
or excluded pursuant to the express terms of this Agreement); and the parties
agree that no party shall have any remedies or cause of action (whether in
contract or in tort) for any statements, communications, disclosures, failures
to disclose, representa-tions or warranties not set forth in this Agreement. The
Buyer shall not assign any of its rights or obligations under this Agreement
without the Seller’s prior written consent.

 



  31

   



 

9.9 Exclusive Remedy. After the Closing, the sole and exclusive remedy for any
and all claims arising under, out of, or related to this Agreement will be the
rights of indemnification set forth in ARTICLE IX only, and no Person will have
any other entitlement, remedy or recourse, whether in contract, tort or
otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the parties to the fullest extent
permitted by law. The provisions of this Section 9.9, together with the limited
remedies provided in ARTICLE IX, were specifically bargained-for between the
Buyer and the Seller and were taken into account by the Buyer and the Seller in
arriving at the Purchase Price. The Seller and the Buyer have specifically
relied on the provisions of this Section 9.9 and the limited remedies provided
in ARTICLE IX in agreeing to the Purchase Price and in agreeing to provide the
specific representations and warranties set forth herein.

 

9.10 Non-Reliance on Extra-Contractual Representations. Except for the specific
representations and warranties expressly made by the Seller in this Agreement:

 

(a) The Buyer acknowledges and agrees that:

 

(i) neither the Seller nor any Company is making or has made any representation
or warranty, expressed or implied, at law or in equity, in respect of the
Business or the Shares, or the Company’s operations, prospects, or conditions
(financial or otherwise), including with respect to merchantability or fitness
for any particular purpose of any assets, the nature or extent of any
liabilities, the prospects of the Business, the effectiveness or the success of
any operations, or the accuracy or completeness of any confidential information
memoranda, documents, projections, material or other information (financial or
otherwise) regarding the Seller furnished to the Buyer or its representatives or
made available to the Buyer and its representatives in any “data rooms,”
“virtual data rooms,” management presentations or in any other form in
expectation of, or in connection with, the transactions contemplated hereby, or
in respect of any other matter or thing whatsoever, and

 

(ii) no officer, agent, or representative of the Seller has any authority,
express or implied, to make any representations, warranties or agreements not
specifically set forth in this Agreement and subject to the limited remedies
herein provided;

 

(iii) the Buyer specifically disclaims that it is relying upon or has relied
upon any such other representations or warranties that may have been made by any
Person, and acknowledges and agrees that the Seller has specifically disclaimed
and do hereby specifically disclaim any such other representation or warranty
made by any Person;

 

(iv) the Buyer specifically disclaims any obligation or duty by the Seller to
make any disclosures of fact not required to be disclosed pursuant to the
specific representations and warranties set forth in this Agreement; and

 

(v) the Buyer is acquiring the Company subject only to the specific
representations and warranties set forth in this Agreement, as further limited
by the specifically bargained-for exclusive remedies as set forth in ARTICLE IX.

 



  32

   



 

9.11 No Recourse Against Nonparty Affiliates. All claims, obligations,
liabilities, or causes of action (whether in contract or in tort, in law or in
equity, or granted by statute) that may be based upon, in respect of, arise
under, out or by reason of, be connected with, or relate in any manner to this
Agreement, or the negotiation, execution, or performance of this Agreement
(including any representation or warranty made in, in connection with, or as an
inducement to, this Agreement), may be made only against (and are expressly
limited to) the parties. No Person who is not a party, including, without
limitation, any director, officer, employee, incorporator, member, partner,
manager, stockholder, Affiliate, agent, attorney, or representative of, and any
financial advisor or lender to, any party, or any director, officer, employee,
incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney,
or representative of, and any financial advisor or lender to, any of the
foregoing (the “Nonparty Affiliates”), will have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations, or liabilities arising under, out of, in
connection with, or related in any manner to this Agreement or based on, in
respect of, or by reason of this Agreement or its negotiation, execution,
performance, or breach; and, to the maximum extent permitted by law, each party
hereby waives and releases all such liabilities, claims, causes of action, and
obligations against any such Nonparty Affiliates. Without limiting the
foregoing, to the maximum extent permitted by law, (a) each party hereby waives
and releases any and all rights, claims, demands, or causes of action that may
otherwise be available at law or in equity, or granted by statute, to avoid or
disregard the entity form of a party or otherwise impose liability of a party on
any Nonparty Affiliate, whether granted by statute or based on theories of
equity, agency, control, instrumentality, alter ego, domination, sham, single
business enterprise, piercing the veil, unfairness, undercapitalization, or
otherwise, and (b) each party disclaims any reliance upon any Nonparty
Affiliates with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.

 

ARTICLE X

TAX MATTERS

 

10.1 Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth in this Section 10.1:

 

(a) “Pre-Closing Tax Period XE "Pre-Closing Tax Period" ” shall mean any taxable
period ending on or before 11:59 p.m., Central Standard Time on the Closing Date
(the “Effective Time”) and, with respect to any taxable period that begins
before the Effective Time but does not end until after the Effective Time, the
portion of such taxable period ending on and including the Effective Time.

 

(b) “Pre-Closing Taxes XE "Pre-Closing Taxes" ” shall mean Taxes of the Company
for any Pre-Closing Tax Period.

 

(c) “Post-Closing Tax Period XE "Post-Closing Tax Period" ” shall mean any
taxable period beginning after the Effective Time and, with respect to any
taxable period that includes but does not end until after the Effective Time,
the portion of such taxable period beginning on the day after the Effective
Time.

 

(d) “Post-Closing Taxes XE "Post-Closing Taxes" ” shall mean Taxes of the
Company for any Post-Closing Tax Period.

 



  33

   



 

10.2 Preparation of Tax Returns. The Buyer shall prepare, or cause to be
prepared, all Tax Returns required to be filed by the Company (after taking into
account all appropriate extensions) after the Effective Time with respect to a
Pre-Closing Tax Period, including all Straddle Periods (as defined below). Any
such Tax Return shall be prepared in a manner consistent with past practice
(unless otherwise required by applicable federal, state, local and foreign laws,
statutes, codes, rules, regulations, ordinances, judgments, orders, decrees and
the like of any Governmental Entity, including common law) and without a change
of any election or any accounting method and shall be submitted by the Buyer to
the Seller (together with schedules, statements and, to the extent requested by
the Seller, supporting documentation) at least thirty (30) days prior to the due
date (including extensions) of such Tax Return. If the Seller objects to any
item on any such Tax Return, the Seller shall, within ten (10) days after
delivery of such Tax Return, notify the Buyer in writing that the Seller so
objects, specifying with particularity any such item and stating the specific
factual or legal basis for any such objection. If a notice of objection shall be
duly delivered, the Buyer and the Seller shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If the Buyer and the Seller
are unable to reach such agreement within ten (10) days after receipt by the
Buyer of such notice, the disputed items shall be resolved by the Independent
Accounting Firm and any determination by the Independent Accounting Firm shall
be final. The Independent Accounting Firm shall resolve any disputed items
within twenty (20) days of having the item referred to it pursuant to such
procedures as it may require. If the Independent Accounting Firm is unable to
resolve any disputed items before the due date for such Tax Return, the Tax
Return shall be filed as prepared by the Buyer and then amended to reflect the
Independent Accounting Firm’s resolution. The costs, fees and expenses of the
Independent Accounting Firm shall be borne equally by each of the Buyer and the
Seller. The preparation and filing of any Tax Return of the Company that does
not relate to, or have any adverse effect on, a Pre-Closing Tax Period shall be
exclusively within the control of the Buyer.

 

10.3 Straddle Period. In the case of Taxes that are payable with respect to a
taxable period that includes but does not end at the Effective Time (each such
period, a “Straddle Period XE "Straddle Period" ”), the portion of any such
Taxes that are treated as Pre-Closing Taxes for purposes of this Agreement shall
be:

 

(a) in the case of property Taxes and other similar Taxes imposed on a periodic
basis, deemed to be the amount of such Taxes for the entire period multiplied by
a fraction, the numerator of which is the number of days from the beginning of
the period up to and through the Effective Time, and the denominator of which is
the number of days in the entire period; provided, however, if as a result of
the transactions contemplated by this Agreement, the value of any asset is
reassessed for purposes of determining the amount of any property or other Tax,
any resulting increase in Tax for such Straddle Period shall be treated as being
solely with respect to the portion of the Straddle Period beginning on the day
after the Effective Time; and

 



  34

   



 

(b) in the case of all other Taxes (including income Taxes, sales Taxes,
employment Taxes, withholding Taxes), the amount attributable to the portion of
the Straddle Period ending at the Effective Time shall be determined as if the
Company filed a separate Tax Return with respect to such Taxes for the portion
of the Straddle Period ending as of the end of the Effective Time using a
“closing of the books methodology.” For purposes of this Section 10.3(b), any
item determined on an annual or periodic basis (including amortization and
depreciation deductions) shall be allocated to the portion of the Straddle
Period ending at the Effective Time based on the relative number of days in such
portion of the Straddle Period as compared to the number of days in the entire
Straddle Period.

 

10.4 Cooperation and Exchange of Information. The Company and the Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
ARTICLE X or in connection with any Tax Contest (as defined below). Such
cooperation and information shall include (a) providing copies of relevant Tax
Returns or portions thereof, together with accompanying schedules, related work
papers and documents relating to rulings or other determinations by tax
authorities, (b) assisting in the preparation and timely filing of any Tax
Return of the Company for a Pre-Closing Tax Period, (c) assisting in any audit
or other Proceeding with respect to Taxes or Tax Returns of the Company (whether
or not an audit or other civil or criminal litigation, arbitration, mediation or
other action, suit, claim, demand, summons, citations or subpoena or inquiry of
any kind or nature whatsoever, civil, criminal, regulatory or otherwise, at law
or in equity (a “Proceeding”) in respect of any Tax Return or Taxes of the
Company) for a Pre-Closing Tax Period, and (d) providing certificates or forms,
and timely executing any Tax Return, that are necessary or appropriate to
establish an exemption for (or reduction in) any Transfer Tax. The Company and
the Buyer shall retain all Tax Returns, schedules and work papers, records and
other documents in its possession relating to Tax matters of the Company for any
taxable period beginning before the Effective Time until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other party in writing of such extensions for the respective Tax
periods.

 

10.5 Tax Contests. If any Governmental Entity issues to the Company (a) a
written notice of its intent to audit or conduct another Proceeding with respect
to Taxes of the Company for any Pre-Closing Tax Period, or (b) a written notice
of deficiency for Taxes for any Pre-Closing Tax Period, the Buyer shall notify
the Seller of its receipt of such communication from the Governmental Entity
within 30 days of receipt. The Buyer shall control any audit or other Proceeding
in respect of any Tax Return or Taxes of the Company (a “Tax Contest XE "Tax
Contest" ”); provided, however, that (i) the Seller, at the Company’s sole cost
and expense, shall have the right to control or participate in any such Tax
Contest to the extent it relates to a Pre-Closing Tax Period, (ii) the Seller,
at the Company’s sole cost and expense, shall have the right to participate in
any such Tax Contest to the extent it relates to a Straddle Period, and (iii)
the Buyer shall not allow the Company to settle or otherwise resolve any Tax
Contest if such settlement or other resolution relates to Taxes for a
Pre-Closing Tax Period without the prior written permission of the Seller (which
will not be unreasonably withheld, delayed, or conditioned). If the Seller
assumes control of a Tax Contest, it shall not settle or resolve any such Tax
Contest that could result in a Buyer Indemnified Party incurring a Tax that is
not (A) Taxes of the Company for any Pre-Closing Tax Period, and (B) all Taxes
(excluding Transfer Taxes) of the Seller without the prior written consent of
the Buyer (which shall not be unreasonably withheld, delayed, or conditioned).

 



  35

   



 

10.6 Transfer Taxes. The parties do not expect or intend for any Transfer Taxes
XE "Transfer Taxes" to be applicable to, imposed upon, or arise out of the
transfer of the Shares or any other transaction contemplated by this Agreement
and any Transfer Taxes unexpectedly applicable to, imposed upon or arising out
of the transfer of the Shares or any other transaction contemplated by this
Agreement shall be paid equally by the Buyer and the Seller.

 

10.7 Tax Refund and Prepaid Taxes.

 

(a) All refunds of Taxes of the Company for any Pre-Closing Tax Period (whether
in the form of cash received or a credit or offset against Taxes otherwise
payable) shall be for the benefit of the Seller. To the extent that the Buyer,
the Company, or any subsidiary of the Company receives a refund that is for the
benefit of the Seller, the Buyer shall pay to the Seller the amount of such
refund (and interest received from the Governmental Entity with respect to such
refund). The amount due to the Seller shall be payable 30 days after receipt of
the refund from the applicable Governmental Entity (or, if the refund is in the
form of credit or offset, 30 days after the due date of the Tax Return claiming
such credit or offset). The Buyer shall, and shall cause its Affiliates, to take
commercially reasonable actions necessary, or requested by the Seller, to timely
claim any refunds that will give rise to a payment under this Section 10.7(a).

 

(b) Except to the extent the liabilities for such Taxes were included in the
final Closing Working Capital, to the extent that the Buyer or the Company (or
any Affiliate of either) satisfies a Tax liability (to the extent such Tax
liability is not with respect to a Tax for which the Seller is liable through
the use of any amounts prepaid by the Seller or the Company (or any Affiliate of
either) in a Pre-Closing Tax Period, such amount shall be treated as a refund
which is for the benefit of the Seller pursuant to Section 10.7(a).

 

10.8 Tax Treatment; Allocation.

 

(a) The Buyer and the Seller agree that the sale of the Shares is intended for
all applicable income Tax purposes to be treated as a sale of assets by the
Seller and a purchase of assets by the Buyer.

 

(b) Within 60 days of the final determination of Closing Working Capital, the
Buyer shall provide to the Seller a schedule allocating the Purchase Price
(including the applicable liabilities of the Company) among the shares of the
Company and the restrictive covenants contained herein (the “Purchase Price
Allocation Schedule XE "Purchase Price Allocation Schedule" ”). The Purchase
Price Allocation Schedule will be prepared in accordance with the applicable
provisions of the Code and the methodologies mutually agreed upon by the
parties. The parties agree that $10,000 of the Purchase Price shall be allocated
to the restrictive covenants in Section 6.8.

 

(c) If within 30 days of receiving the Purchase Price Allocation Schedule, the
Seller has not objected, the Purchase Price Allocation Schedule shall be final
and binding. If within 30 days the Seller objects to the Purchase Price
Allocation Schedule, the Seller and the Buyer shall cooperate in good faith to
resolve their differences, provided that if after 30 days, the Seller and the
Buyer are unable to agree, the parties shall retain the Independent Accounting
Firm to resolve their dispute; provided, that, the Independent Accounting Firm
utilize the methodologies mutually agreed upon by the parties for determining
fair market value. The determination of the Independent Accounting Firm shall be
final and binding on all parties. The cost of the Independent Accounting Firm
shall be shared equally by the Seller and the Buyer. Tim Robinson and Tommy
James shall be jointly and severally, liable for the Seller’s obligations with
respect to payment of such costs of the Independent Accounting Firm.

 



  36

   



 

(d) The parties shall make appropriate adjustments to the Purchase Price
Allocation Schedule to reflect changes in the purchase price, including payments
made pursuant to Section 6.8. The parties hereto agree for all Tax reporting
purposes to report the transactions in accordance with the agreements herein and
the Purchase Price Allocation Schedule, as adjusted pursuant to the preceding
sentence, and to not take any position during the course of any audit or other
proceeding inconsistent with the agreements as to Tax treatment herein or with
such schedule unless required by a determination of the applicable Governmental
Entity that is final.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Press Releases and Public Announcement. Neither the Buyer on the one hand,
nor the Seller or the Company on the other, will issue any press release or make
any public announcement relating to this Agreement, the Acquisition or the other
transactions contemplated by this Agreement without the prior written approval
of the other party; provided, however, that the Buyer may make regulatory
filings referring to this Agreement or attaching a copy hereof as may be
required by applicable law.

 

11.2 No Third-Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.

 

11.3 Entire Agreement. This Agreement (including the Exhibits and the Schedules
hereto) constitutes the entire agreement among the parties hereto and supersedes
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, to the extent they related in any way to the subject
matter hereof.

 

11.4 Succession and Assignment. This Agreement will be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party hereto may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval, in the case of assignment by the Buyer, by the Seller, and, in the
case of assignment by the Seller or the Company, the Buyer.

 

11.5 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement, and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 



  37

   



 

11.6 Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed (by
registered or certified mail, postage prepaid, return receipt requested) or
delivered by reputable overnight courier, fee prepaid, to the parties hereto at
the addresses of the parties as specified below:

 



       

If to the Buyer:k

1847 Wood, Inc.

c/o 1847 Holdings LLC

590 Madison Avenue, 21st Floor

New York, NY 10022

Attn: Ellery W. Roberts, CEO

Email: eroberts@1847companies.com

Facsimile: 917-793-5950

 

 

 

 

with a copy to:

Bevilacqua PLLC

1629 K Street, NW, Suite 300

Washington, DC 20006

Attn: Louis A. Bevilacqua

Facsimile: 301-874-8635

If to the Seller

or to the Company:

To The Top, Inc.

c/o Tim Robinson

1100 County Road 4220

Mount Pleasant, TX 75455

Facsimile: 214-740-5724



 



  38

   



 



            

with a copy to:

 

Bell Nunnally & Martin LLP

3232 McKinney Avenue, Suite 1400

Dallas, TX 75204

Attn: Larry L. Shosid

Email: lshosid@bellnunnally.com

Facsimile: 214-740-5724



 

Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner set forth herein.

 

11.7 Governing Law. This Agreement will be governed by, and construed in
accordance with, the Laws of the State of Texas, without giving effect to any
choice of Law or conflict of Law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Texas.

 

11.8 Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES HERETO
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF TEXAS AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING
TO THIS AGREEMENT, THE ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT MAY BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT, THE ACQUISITION OR THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH
SERVICE TO BECOME EFFECTIVE 15 CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN
WILL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY PARTY HERETO TO SERVE ANY
SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER OR TO BRING ACTIONS, SUITS OR
PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN SUCH OTHER JURISDICTIONS, AND IN
SUCH MANNER, AS MAY BE PERMITTED BY ANY APPLICABLE LAW.

 

11.9 Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and will not affect in any way the meaning or
interpretation of this Agreement.

 



  39

   



 

11.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

 

11.11 Expenses. Except as otherwise provided in this Agreement, whether or not
the Acquisition is consummated, all expenses incurred in connection with this
Agreement and the transactions contemplated hereby will be paid by the party
incurring such expenses. As used in this Agreement, “expenses” means the
out-of-pocket fees and expenses of the financial advisor, counsel and
accountants incurred in connection with this Agreement and the transactions
contemplated hereby.

 

11.12 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

11.13 Limited Recourse. Notwithstanding anything in this Agreement to the
contrary, the obligations and Liabilities of the parties hereunder will be
without recourse to any stockholder of such party or any of such stockholder’s
Affiliates (other than such party), or any of their respective Representatives
or agents (in each case, in their capacity as such).

 

11.14 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties will be entitled to
specific performance of the terms hereof in addition to any other remedy at Law
or equity.

 

11.15 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

11.16 Director and Officer Liability and Indemnification.

 

(a) For a period of five years after the Closing, the Company shall not and the
Buyer shall not permit the Company to amend, repeal or modify any provision in
its articles, bylaws or other governance documents relating to exculpation or
indemnification of former offices and directors (unless required by law), it
being the intent of the parties that the officers and directors of the Company
prior to the Closing shall continue to be entitled to such exculpation and
indemnification to the greatest extent permitted under the laws of the
jurisdiction of incorporation of the Company.

 

(b) After the Closing, the Company shall exculpate (to the greatest extent
permitted by applicable law), and shall indemnify, defend and hold harmless,
each of the directors and officers of the Company immediately prior to the
Closing against all Losses arising out of any violations or alleged violations
of fiduciary care or loyalty to the Company in their capacities as officers and
directors of the Company, to the fullest extent permitted under applicable law
or in the articles, bylaws or other governance documents of the Company in
effect as of the date of this Agreement (to the extent consistent with
applicable law).

 



  40

   



 

11.17 Privilege, Work Product and Conflict Waiver.

 

(a) It is acknowledged by the parties that Bell Nunnally & Martin LLP
(“Counsel”) has represented the Seller and the Company in connection with this
Agreement. The Buyer and the Company agree that any attorney/client privilege,
attorney work product protection and expectation of client confidence attaching
as a result of Counsel’s representation of each of the Seller and the Company in
connection with this Agreement and transactions contemplated hereby, and all
information and documents covered by such privilege or protection, shall belong
to and be controlled by the Seller and may be waived only by Seller, and shall
not pass to or be claimed or used by the Buyer or the Company.

 

(b) The attorney/client privilege, attorney work product protection and
expectation of client confidence arising from Counsel’s representation of the
Seller and the Company prior to the Closing concerning any subject matter with
respect to which the Seller and the Company has or may have an indemnification
obligations hereunder, and all information and documents covered by such
privilege or protection, shall belong to and be controlled by the Seller and may
be waived only by the Seller, and shall not pass to or be claimed or used by the
Buyer or the Company.

 

(c) The Seller, the Buyer and the Company agree that, notwithstanding any
current or prior representation of the Seller and the Company by Counsel,
Counsel shall be allowed to represent the Seller in any existing or future
matters or disputes adverse to the Buyer or the Company relating to this
Agreement or the transactions contemplated thereby. The Buyer and the Company
hereby waive any conflicts that may arise in connection with such
representation. The Buyer and the Company agree that Counsel may represent the
Seller in such a matter or dispute, before or after the Closing, even though the
interests of the Company or the Buyer may be directly adverse to the Seller.

 

(d) At or prior to the Closing, the Company shall deliver to the Seller a
warranty bill of sale conveying all such documents covered under Section
11.17(a) and Section 11.17(b) in whatever format such documents may then exist.

 

11.18 Amendment of Tax Returns. Except to the extent required by Law, following
the Closing, the Company shall not file or cause to be filed any amended tax
return for the Company with respect to any tax period ending on or prior to the
Closing without the Seller’s prior written consent. Any tax refund for years
prior to the Closing Date shall belong to the Seller.

 

 

41


   





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 



 

BUYER:

1847 Wood, Inc.

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

Chief Executive Officer



 



 

COMPANY:

 

Wood Air Conditioning, Inc.

By:

/s/ Tommy James

 

Name:

Tommy James

 

Title:

President



 



 

SELLER:

To The Top, Inc.

 

By:

/s/ Tim Robinson

 

Name:

Tim Robinson

 

Title:

Vice President



 

[Signature Page to Stock Purchase Agreement]

 



 

42



 